United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-3569
                                   ___________

Jerry M. Porter,                        *
                                        *
            Plaintiff - Appellant,      *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the
                   1
Michael J. Astrue,                      * Western District of Missouri.
Commissioner of Social Security,        *
                                        *       [UNPUBLISHED]
            Defendant - Appellee,       *
                                        *
United States Attorney, Todd P.         *
Graves; Office of General Counsel;      *
U.S. Attorney General,                  *
                                        *
            Defendants.                 *
                                   ___________

                             Submitted: June 15, 2007
                                Filed: July 3, 2007
                                 ___________

Before MURPHY, BOWMAN, and SHEPHERD, Circuit Judges.
                         ___________

PER CURIAM.



      1
       Michael J. Astrue has been appointed to serve as Commissioner of Social
Security and is substituted as appellee pursuant to Rule 43(c)(2) of the Federal Rules
of Appellate Procedure.
      Jerry M. Porter filed an application for disability insurance benefits, which was
denied by the Social Security Administration (SSA). Porter sought review before an
administrative law judge (ALJ), who conducted a hearing and ruled that Porter was
not entitled to benefits. The SSA Appeals Council denied review, thereby rendering
the ALJ's decision final. Porter sought review in the District Court,2 which affirmed
the decision of the agency. Porter appeals, and we affirm.

       We review de novo the decision of the District Court affirming the agency's
denial of benefits. Nicola v. Astrue, 480 F.3d 885, 886 (8th Cir. 2007). Our task is
to determine whether the ALJ's findings are supported by substantial evidence on the
record as a whole. Id. Substantial evidence is evidence that a reasonable person
would consider adequate to support the ALJ's conclusion. Id. If the record contains
insufficient evidence to support the outcome, we will reverse the ALJ's decision, but
we will not reverse merely because we may have reached a different conclusion. Id.

       In support of his claim, Porter testified that he could no longer work as a bus
driver because he suffers from mental and emotional problems, cannot bend or lift,
can only walk a few yards at a time, can sit for no more than one hour and stand for
no more than fifteen minutes at a time, and has breathing problems. The ALJ found
that Porter's testimony was "no more than partially credible and not credible insofar
as he has alleged numerous complaints and allegations which are unsupported in the
medical record." Admin. R. at 13. Additionally, Porter's treating physician submitted
a letter in which he opined that Porter "is completely and totally disabled" owing to
altered cardiac, lung, and renal function, and compromised circulatory function. Id.
at 213. The ALJ found that the treating physician's opinion was "completely
inconsistent with the record." Id. at 13. The ALJ then found that Porter's impairments




      2
        The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.

                                         -2-
do not prevent him from performing his past relevant work and that Porter is not
disabled. The ALJ therefore concluded that Porter is not entitled to disability benefits.

       Porter asserts that the ALJ's adverse credibility finding contradicts this Court's
statement that an ALJ "may not disregard a claimant's subjective complaints solely
because the objective medical evidence does not fully support them." Polaski v.
Heckler, 739 F.2d 1320, 1322 (8th Cir. 1984) (per curiam order). As this Court
further explained in Polaski, however, while an ALJ "is not free to accept or reject the
claimant's subjective complaint's solely on the basis of personal observations[,]
[s]ubjective complaints may be discounted if there are inconsistencies in the evidence
as a whole." Id. Such inconsistencies exist in this case. At the administrative
hearing, a medical expert who had reviewed Porter's medical records testified that the
records provided no basis for most of Porter's physical complaints; the records
provided no support for Porter's mental complaints; and Porter's ability to sit, stand,
or walk should not be restricted on account of his impairments. Moreover, the ALJ
noted the lack of physical examinations that would support Porter's claims of muscle
atrophy and the lack of objective evidence to support Porter's claims of mental
impairments. Given these inconsistencies in the record, the ALJ did not err in
discounting Porter's testimony.

       With regard to the treating physician's letter, Porter asserts that the ALJ
improperly refused to accept the opinion. "Although a treating physician's opinion is
generally entitled to substantial weight, such opinion does not automatically control,
since the record must be evaluated as a whole." Charles v. Barnhart, 375 F.3d 777,
783 (8th Cir. 2004) (citations and quotations omitted). Evaluating the record as a
whole, the treating physician's opinion is contradicted by other evidence. Most
notably, the testimony of the medical expert completely contradicts the treating
physician's opinion concerning Porter's disability. Moreover, the ALJ noted that
Porter has been advised to exercise three times weekly, and this recommendation is
inconsistent with the treating physician's opinion concerning his physical limitations.

                                          -3-
This evidence, combined with the lack of objective evidence to support Porter's claims
of physical impairments, supports the ALJ's refusal to give the treating physician's
opinion controlling weight. Therefore, the ALJ did not err in this regard.

        Finally, Porter contends that the ALJ's decision was not supported by
substantial evidence. In addition to the evidence discussed above, a vocational expert
testified that a hypothetical person with Porter's age, work history, and impairment
characteristics could perform Porter's past relevant work as a bus driver. This
testimony, coupled with that of the medical expert, shows that the ALJ's determination
that Porter could perform his past relevant work was reasonable. Additionally, the
medical expert's testimony and the lack of objective evidence to support Porter's
claims of physical and mental ailments show that the ALJ's determination that Porter
is not disabled was reasonable. We are satisfied that the ALJ's decision to deny
benefits was supported by substantial evidence on the record as a whole.

      The judgment of the District Court is affirmed.
                     ______________________________




                                         -4-